United States Court of Appeals
                               For the First Circuit

Nos.   06-2599
       07-1754

                                     ZULKIFLY KADRI,

                                          Petitioner,

                                              v.

                            MICHAEL B. MUKASEY,
                    ATTORNEY GENERAL OF THE UNITED STATES,

                                         Respondent.



                                     ERRATA SHEET

        The opinion of this Court issued on September 20, 2008, is amended as follows:

      On the cover page insert at the bottom: Ilana Etkin Greenstein, Jeremiah Friedman, Harvey
Kaplan, Maureen O'Sullivan, and Kaplan, O'Sullivan & Friedman, LLP, on brief for Gay & Lesbian
Advocates & Defenders, National Lawyers' Guild, Massachusetts Chapter, and National
Immigration Project, amici curiae.